224 Ga. 354 (1968)
162 S.E.2d 440
DeFEE
v.
WILLIAMS et al.
24606.
Supreme Court of Georgia.
Argued May 13, 1968.
Decided May 23, 1968.
Larry DeFee, pro se, Doyle C. Brown, for appellant.
Edwards, Bentley, Awtrey & Parker, A. Sidney Parker, for appellees.
UNDERCOFLER, Justice.
This appeal was docketed in this court on March 22, 1968. No enumeration of error was filed until April 8, 1968. Ga. L. 1965, pp. 18, 29, § 14, as amended by Ga. L. 1965, pp. 240, 243, and Ga. L. 1968, pp. 1072, 1077 (Code Ann. § 6-810) requires that the enumeration of error be filed at the time the brief is filed, which time is set by Rule 20 of this court at 10 days after the docketing of the case in this court. Under Rule 14, failure to file the enumeration of error within the time specified in the rules for the filing of the brief may be deemed as failure to perfect the appeal. Rules of the Supreme Court, 221 Ga. 884. See Napier v. Napier, 222 Ga. 681 (151 SE2d 712) and Benfield v. State, 224 Ga. 139 (160 SE2d 398). Since there was a failure to perfect the appeal within the meaning of Rule 14, the appeal is
Dismissed. All the Justices concur.